DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,762,121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,762,121 B2 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al (US Publication No. 2014/0019533 A1) in view of Venolia al (US Patent No. 10,476,968 B2).
With respect to claim 1, Sherman teaches a method comprising: receiving, by a server system from a computing device associated with a first user of a content sharing platform, a request to access a second user profile associated with a second user in the content sharing platform (paragraph 0047 discloses a request from a first user to retrieve user profile information of a second user can be received at a server in a social network); determining, by the server system, common activity data to both the first user and the second user (paragraph 0047 discloses identifying common activities); and causing display, on the first computing device by the server system, of the second user profile comprising the common activity data related to both the first user and the second user in the content sharing platform (paragraph 0034; 0047-50 discloses providing/displaying the retrieved second user profile comprising the commonalities associated with both users).
Sherman does not disclose the common activity data comprising at least a message comprising a photograph or video generated by the second user that was viewed or saved by the first user.
However, Venolia teaches the common activity data comprising at least a message comprising a photograph or video generated by the second user that was viewed or saved by the first user (col. 11, lines 42-60 disclose common activity information including user activity information which reflects the local and/or online resources which the users are currently consuming/viewing; determining that the users are engaged in a common activity when these users are viewing at least one local and/or online resource at the same time) in order to create a shared user experience (Abstract). Therefore, based on Sherman in view of Venolia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Venolia to the system of Sherman in order to create a shared user experience.

With respect to claim 2, Sherman teaches wherein before receiving the request to access the second user profile associated with the second user, the method comprises: receiving a request to create a relationship between the first user of the content sharing platform and the second user of the content sharing platform (paragraph 0027; Fig. 2 disclose rendering graph for group association); and associating the first user with the second user (Fig. 2 disclose associations between users).

With respect to claim 3, Sherman teaches wherein before generating the second user profile, the method comprises: determining that the first user is associated with the second user (paragraph 0039-0042; Fig. 2 disclose associations/commonalities between users).

With respect to claim 4, Sherman teaches wherein the generated second user profile data further comprises information associated with the second user and activity of the second user in the content sharing platform (paragraph 0033; 0039-0042; 0047); and wherein causing display of the second user profile further comprises causing display of the second user profile comprising the information associated with the second user and the activity of the second user in the content sharing platform (paragraph 0033; 0039-0042; 0047).

With respect to claim 5, Sherman teaches generating compatibility data for the first user and the second user (paragraph 0033; 0039-0042; 0047); and wherein generating the second user profile data further comprises including the compatibility data in the second user profile data (paragraph 0033; 0039-0042; 0047 disclose commonalities between users).

With respect to claim 6, Sherman teaches generating one or more relationship type for the first user and the second user (paragraph 0033; 0039-0042; 0047 disclose commonalities between users); and wherein generating the second user profile data further comprises including the one or more relationship types in the second user profile data (paragraph 0033; 0038-0042; 0047 disclose connections depending on relationships).

With respect to claim 7, Sherman teaches determining creative tools accessible to both the first user and the second user (paragraph 0033; 0039-0042; 0047); and wherein generating the second user profile data further comprises including an indication of the creative tools accessible to both the first user and the second user in the second user profile data (paragraph 0033; 0039-0042; 0047).

With respect to claim 8, Sherman discloses the claimed subject matter as discussed above except wherein the photograph or video was generated by the computing device associated with the second user and posted to a media collection via the content sharing platform.
However, Venolia teaches wherein the photograph or video was generated by the computing device associated with the second user and posted to a media collection via the content sharing platform (col. 11, lines 42-60 disclose common activity information including user activity information which reflects the local and/or online resources which the users are currently consuming/viewing; determining that the users are engaged in a common activity when these users are viewing at least one local and/or online resource at the same time) in order to create a shared user experience (Abstract). Therefore, based on Sherman in view of Venolia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Venolia to the system of Sherman in order to create a shared user experience.

With respect to claim 9, Sherman teaches wherein the common activity data further comprises data saved by the first user from a communication received from the second user (paragraph 0039), the data comprising at least one of a phone number, an address, a link, or an attachment (paragraph 0033; 0039-0042; 0047).

With respect to claim 10, Sherman teaches wherein the common activity further comprises a song shared between the first user and the second user (paragraph 0033; 0039-0042; 0047).

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claims 9 and 10 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                                            11/5/2022